Citation Nr: 1000209	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  08-16 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to September 1, 2005, 
for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2007 rating decision of the Department 
of Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO), that granted entitlement to a TDIU, effective 
September 1, 2005; the Veteran challenges the effective date 
of the TDIU award. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On July 26, 2001, the Veteran filed an earlier 
application for a TDIU.

2.  In a September 2002 rating decision, the RO denied 
entitlement to a TDIU, and in an October 2002 letter, 
notified him of the determination and of his appellate rights 
but he did not appeal and the determination became final.  

3.  On November 20, 2002, the Veteran filed a duplicate copy 
of a statement prepared by Dr. Thomas C. Morell, which was 
initially received at the RO on August 6, 2001, indicating 
that he was unemployable due to his service-connected 
disabilities.

4.  On December 22, 2005, the Veteran filed an informal TDIU 
claim.

5.  Effective September 1, 2005, the schedular criteria for a 
TDIU were met.

6.  In the year prior to December 22, 2005, there is no 
medical evidence showing that the Veteran's service-connected 
disabilities precluded him from securing or following 
substantially gainful employment prior to September 1, 2005.

7.  The Veteran has not asserted that the September 2002 
rating decision that denied entitlement to a TDIU was clearly 
and unmistakably erroneous.


CONCLUSION OF LAW

The criteria for an effective date earlier than September 1, 
2005, for the grant of a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5110 (West 2002); 38 C.F.R. 3.156(b), 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's TDIU claim arises from his disagreement with 
the effective date following the grant of the award.  Because 
it is a downstream issue, further notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Nelson v. 
Principi, 18 Vet. App. 407, 410 (2004) (a Veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him a VCAA notice if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law).

Relevant to the duty to assist, all identified VA treatment 
records have been obtained and considered.  In March 2009 and 
June 2009, the Veteran testified at a personal hearing before 
a Decision Review Officer (DRO) at the RO.  A copy of the 
hearing transcripts is of record and has been reviewed.  
Thus, the Veteran will not be prejudiced by the Board 
proceeding to the merits of his claim.

The Veteran seeks an effective date for the award of a TDIU 
of July 26, 2001, the date he filed an earlier application 
for a TDIU, rather than the current effective date of 
September 1, 2005 for the award. 

In a September 2002 rating decision, the RO denied 
entitlement to a TDIU, and notified him of the determination 
and of his appellate rights in an October 2002 letter.  On 
November 20, 2002, the Veteran filed a duplicate copy of a 
statement prepared by Dr. Thomas C. Morell, which was 
initially received at the RO on August 6, 2001, indicating 
that he was unemployable due to his service-connected 
disabilities.  Because it was already of record, the 
statement prepared by Dr. Morell was not new evidence 
submitted within one year of the September 9, 2002, rating 
decision, and thus the September 2002 rating decision became 
final by the Veteran's failure to appeal the determination 
within one year.  See Charles v. Shinseki, No. 2009-7024 
(Fed. Cir. Dec. 1, 2009); Muehl v. West, 13 Vet. App. 159, 
161-62 (1999) (concluding that where new evidence was 
received within the appeal period, the RO's decision does not 
become final and the new evidence should have been considered 
in conjunction with the original claim.

Thus, here it is undisputed that the Veteran did not appeal 
the RO's September 2002 rating decision and thus, absent 
clear and unmistakable error in that rating decision, which 
the veteran does not even allege, that determination is 
final.  38 U.S.C.A. §§ 5109A, 7104 (West 2002); 38 C.F.R. 
§§ 3.105, 20.1103 (2009).  As such, entitlement to an earlier 
effective date for a TDIU is not warranted on this basis.

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is 
a claim for an increased rating.  Dalton v. Nicholson, 21 
Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. 
App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 
420 (1999).  The general rule as to effective date of an 
award of increased compensation is that the effective date of 
award "shall not be earlier than the date of receipt of the 
application thereof."  38 U.S.C.A. § 5110(a).  This 
statutory provision is implemented by regulation that 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 
Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In January 2007, the RO granted entitlement to a TDIU, 
effective September 1, 2005, based upon the date the Veteran 
met the schedular percentage threshold for TDIU.  The Veteran 
contends that he had been unemployable due to his service-
connected disabilities for many years prior to that date, and 
asserts that the proper effective date should be on July 26, 
2001, the date his private physician, Dr. Thomas C. Morell 
opined that he was unemployable.  See July 26, 2001, 
statement of Dr. Thomas C. Morell.  The record fails to 
disclose, however, that following the RO's September 2002 
rating decision that denied his TDIU claim and within one 
year prior to his December 22, 2005, TDIU claim, the Veteran 
filed either a formal or informal claim prior seeking 
entitlement to a TDIU.  As such, in assigning September 1, 
2005, as the effective date of the TDIU award, VA has already 
assigned the earliest possible effective date for the award.  
In fact, in granting entitlement to the benefit in January 
2007, the RO relied on Dr. Morell's earlier statement 
together with its July 2006 grant of a 20 percent rating for 
his cervical spine disability, which resulted in the 
Veteran's service-connected disabilities satisfying the 
schedular criteria for a TDIU set forth in 38 C.F.R. 
§ 4.16(a), effective September 1, 2005.  It thus follows that 
an effective date prior to that time must be denied.


ORDER

Entitlement to an effective date prior to September 1, 2005, 
for the award of a TDIU is denied.

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


